Appellant was convicted of the offense of burglary. A discussion of the evidence would not be helpful. There was ample corroboration for the testimony of Kenneth Wood, the confessed accomplice, and the holding in the case of Thompkins v. State, 7 Ala. App. 140, 61 So. 479, is without application here. The exceptions reserved on the taking of testimony raise, in each instance, only an elementary question of law, and, since counsel for appellant have merely discussed them in brief, without citation of authority, it would seem sufficient for us to say that we have carefully examined each of them, and are of the opinion that the rulings of the court upon which the same were based were in each instance free from error. Likewise the written charges refused to defendant have been carefully examined, and we find that, in each instance where a correct principle of law was stated, the same was covered by and included in the trial court's oral charge. There appears nowhere any prejudicial error, and the judgment is affirmed. Affirmed.